Case 2:21-cv-00390-NR Document 14-1 Filed 06/29/21 Page 1of1

Delaware -

The First State

I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF
DELAWARE, DO HEREBY CERTIFY "TSB NUCLEAR ENERGY SERVICES INC." TS
DULY INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE AND IS IN
GOOD STANDING AND HAS A LEGAL CORPORATE EXISTENCE SO FAR AS THE
RECORDS OF THIS OFFICE SHOW, AS OF THE FIFTH DAY OF APRIL, A.D.
2021.

AND I DO HEREBY FURTHER CERTIFY THAT THE ANNUAL REPORTS HAVE
BEEN FILED TO DATE.

AND I DO HEREBY FURTHER CERTIFY THAT THE FRANCHISE TAXES HAVE

BEEN PAID TO DATE.

Joffrey 8 Huiiog®, Seeeetary of Sirte

iS |

Authentication: 202894349
Date: 04-05-21

2219730 8300B
SR# 20211177400

You may verify this certificate online at corp.delaware.gov/authver.shtml

 

EXHIBIT

Ses

 
